Exhibit 10.9
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.
EMPLOYEE STOCK PURCHASE PLAN
     1. Purpose
The purpose of this Plan is to provide eligible employees of Diamond Management
& Technology Consultants, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries, who wish to become shareholders in the Company a convenient method
of doing so. It is believed that employee participation in the ownership of the
Company will be to the mutual benefit of the employees and the Company. The
Company intends this Plan to qualify as an “employee stock purchase plan” under
section 423 of the Code (including any amendments to or replacements of such
section), and this Plan shall be so construed. Any term not expressly defined in
this Plan but defined for purposes of section 423 of the Code shall have the
same definition herein. A total of 2,500,000 shares of the Company’s Common
Stock are reserved for issuance under this Plan. Such number shall be subject to
adjustments effected in accordance with Section 15 of this Plan.
     2. Definitions
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Company’s executive Management Committee, as constituted
from time to time.
“Common Stock” means the Company’s common stock, par value $0.001 per share.
“Compensation” means with respect to a Participant, the portion of the
Participant’s base salary paid to the Participant during the applicable payroll
period.
“Effective Date” means April 22, 2009.
“Eligible Employee” means an employee who is eligible to participate in the Plan
pursuant to Section 4.
“Enrollment Agreement” means an agreement between the Company and an Eligible
Employee, in such form as may be established by the Company from time to time,
pursuant to which the employee elects to participate in this Plan, or elects
changes with respect to such participation as permitted under the Plan.
“Enrollment Period” means the 24 month period commencing on a Grant Date.
“Fair Market Value” generally means the average of the closing price of a share
of the Company’s Common Stock on the NASDAQ Global Market System for the ten
trading days immediately preceding the Grant Date or the Purchase Date, as
applicable.
“Grant Date” means April 22, 2009 and the first business day in each of August,
November, February and May thereafter.
“Maximum Share Amount” means $6,250 divided by the Fair Market Value of a share
on the Grant Date.
“Notice Period” means the later of two (2) years from the Grant Date or one
(1) year from the Purchase Date on which shares were purchased.
“Option” means an option to purchase shares of Common Stock under the Plan,
pursuant to the terms and conditions thereof.
“Participant” means an Eligible Employee who is participating in the Plan
pursuant to Section 5.
“Plan” means the Diamond Management & Technology Consultants, Inc. Employee
Stock Purchase Plan, as amended from time to time.
“Plan Account” means an account maintained by the Plan Administrator for each
Participant to which the Participant’s payroll deductions are credited, against
which funds used to purchase shares of Common Stock are charged and to which
shares of Common Stock purchased are credited.
“Plan Administrator” means such other person or persons, including a committee,
as may be appointed by the Committee to administer the Plan.
“Purchase Date” means, except as provided in Section 18, the last day of a
Purchase Period.
“Purchase Period” means the period beginning on April 22, 2009 and ending on the
last business day in July 2009, and the three-month period ending on the last
business day in each of October, January, April and July thereafter.

      Diamond Management & Technology Consultants, Inc. Employee Stock Purchase
Plan - 2009   Page 1

 



--------------------------------------------------------------------------------



 



“Purchase Price” means the lesser of the Fair Market Value of a share of Common
Stock on the Grant Date of an Enrollment Period, or the Fair Market Value of a
share of Common Stock on the applicable Purchase Date of such Enrollment Period.
“Subsidiary” means any corporation, other than the Company, in an unbroken chain
of corporations beginning with the Company if, at the time of the granting of
the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
     3. Stock Subject to the Plan
The aggregate number of shares of Common Stock that shall be available for
purchase by Participants under the Plan is 2,500,000 shares, subject to
adjustment as permitted under Section 15. The Company shall either make
open-market purchases to provide shares of Common Stock for purchase under the
Plan or, at the discretion of the Committee, sell Treasury shares or issue
authorized but unissued shares of Common Stock.
     4. Eligible Employees

  4.1   An “Eligible Employee” means each employee of the Company and each
employee of a Subsidiary to which the Plan is extended by the Committee, except
as otherwise provided in Section 5.4.     4.2   Notwithstanding any provision of
the Plan to the contrary, any individual whom the Company or participating
Subsidiary does not treat as an employee but is found to be a common law
employee (whether by a court, government agency or otherwise), even if such
determination has retroactive effect, shall not be an Eligible Employee during
such period if such individual (i) has worked for the Company or participating
Subsidiary for less than two years, (ii) has customarily worked 20 hours per
week or less for such entity, (iii) has customarily worked for such entity for
no more than five months in a calendar year, or (iv) is a highly compensated
employee of such entity (within the meaning of section 414(q) of the Code).

     5. Participation in the Plan

  5.1   Participation in the Plan is voluntary. An Eligible Employee may
participate in the Plan effective as of any Grant Date by enrolling in the Plan
via an Enrollment Agreement provided by the Plan Administrator and delivering
such Enrollment Agreement to the Plan Administrator or its designated
representative during the enrollment window established by the Plan
Administrator prior to the Grant Date of the Enrollment Period.     5.2   A
Participant’s payroll deductions under the Plan shall commence on his/her
initial Grant Date, and shall continue, subject to Section 6.2, until the
Eligible Employee terminates participation in the Plan or the Plan is
terminated; provided, that such payroll deductions shall not commence until the
Company has received such Eligible Employee’s Enrollment Agreement and such
Employee has received all information required to be disclosed to such Employee
under applicable securities laws.     5.3   A Participant’s payroll deduction
authorization shall be automatically renewed effective on the Grant Date
following the conclusion of his/her initial Enrollment Period and each
subsequent Enrollment Period unless he/she otherwise notifies the Plan
Administrator in writing at least 20 days in advance of such date.     5.4  
Notwithstanding the foregoing, an Eligible Employee shall not be granted an
Option on any Grant Date if such Employee, immediately after the Option is
granted, owns stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or any Subsidiary. For purposes of
this paragraph, the rules of Code Section 424(d) shall apply in determining the
stock ownership of an individual, and stock which an Eligible Employee may
purchase under outstanding options shall be treated as stock owned by such
Employee.

     6. Payroll Deductions; Changes in Payroll Deductions

  6.1   An Eligible Employee may participate in the Plan only through payroll
deductions. Payroll deductions shall be made from the Compensation paid to each
Participant for each payroll period in such whole percentage from 1% to 10% as
the Participant shall authorize in his/her Enrollment Agreement.     6.2   A
Participant may elect to increase or decrease the amount of his/her payroll
deductions once during an enrollment window established by the Plan
Administrator via an Enrollment Agreement. Any such change shall not become
effective sooner than the next Purchase Period after receipt of his/her
Enrollment Agreement, thereby establishing a new Enrollment Period.

     7. Termination of Participation in Plan

  7.1   A Participant may, at any time and for any reason, voluntarily terminate
participation in the Plan by written notification of withdrawal delivered to the
Plan Administrator, or as otherwise provided. Such Participant’s payroll
deductions under the Plan shall cease as soon as practicable following delivery
of such notice. If the former Participant remains employed by the Company or any
of its Subsidiaries after termination of his/her participation in the Plan, any
payroll deductions credited to such Participant’s

      Diamond Management & Technology Consultants, Inc. Employee Stock Purchase
Plan - 2009   Page 2

 



--------------------------------------------------------------------------------



 



      Plan Account may be used to purchase shares of Common Stock on the next
Purchase Date or refunded, without interest, to the Participant, at the election
of the Participant. Except as provided in Section 10(ii), an Eligible Employee
whose participation in the Plan is terminated may rejoin the Plan no earlier
than three months following his/her withdrawal by re-enrolling via an Enrollment
Agreement in accordance with Section 5.1.     7.2   Termination of a
Participant’s employment for any reason, including retirement, death or the
failure of a Participant to remain an Eligible Employee of the Company or its
Subsidiaries, immediately terminates his/her participation in this Plan. In such
event, accumulated payroll deductions will be returned to him/her or, in the
case of his/her death, to his/her legal representative, without interest. For
purposes of this Section 7.2, an employee will not be deemed to have terminated
employment or failed to remain in the continuous employ of the Company or its
Subsidiaries in the case of sick leave, military leave, or any other legally
protected leave or leave of absence approved by the Committee; provided that
such leave is for a period of not more than ninety (90) days or reemployment
upon the expiration of such leave is guaranteed by contract or statute.

     8. Purchase of Shares; Issuance of Shares

  8.1   On each Grant Date, this Plan shall be deemed to have granted to the
Participant an option for as many shares as he/she will be able to purchase with
the amounts accumulated during his/her participation in that Enrollment Period,
subject to the limitations outlined in Section 9.     8.2   On each Purchase
Date of an Enrollment Period, each Participant shall be deemed, without any
further action, to have purchased that number of whole shares of Common Stock
determined by dividing the Purchase Price on such date into the balance in the
Participant’s Plan Account on the Purchase Date. The balance in the
Participant’s Plan Account on the July 2009 Purchase Date will include
applicable carry forward amounts and deductions withheld under the prior Plan.
Any amount remaining in the Participant’s Plan Account shall be carried forward
to the next Purchase Date unless the Plan Account is closed.     8.3   As soon
as practicable after each Purchase Date, a statement shall be delivered to each
Participant which shall include the number of shares of Common Stock purchased
on the Purchase Date on behalf of such Participant under the Plan.     8.4  
Following the Purchase Date, the number of shares of common stock purchased by
each participant shall be deposited into an account established in the
participant’s name at the Plan’s broker.     8.5   A participant shall be free
to undertake a disposition of the shares in his/her account at any time, whether
by sale, exchange, gift, or other transfer of legal title, but in the absence of
such a disposition of the shares, the shares must remain in the participant’s
account at the Plan’s broker until the Notice Period has been satisfied, unless
otherwise agreed to by the Committee. With respect to shares for which the
Notice Period has been satisfied, the participant may move those shares to
another brokerage account of participant’s choosing or request that a stock
certificate be issued and delivered to him/her.     8.6   Notwithstanding the
above, a participant who is not subject to income taxation under the Code may
move his/her shares to another brokerage account of his/her choosing or request
that a stock certificate be issued and delivered to him/her at any time, without
regard to the satisfaction of the Notice Period.

     9. Limitations on Purchase of Shares

  9.1   No Participant may be granted an Option which permits his/her rights to
purchase Common Stock under the Plan, and any other stock purchase plan of the
Company or any Subsidiary that is qualified under section 423 of the Code, to
accrue at a rate which exceeds $6,250 of Fair Market Value of such stock
(determined on the Grant Date of such Option) for each Purchase Period of the
Company in which the Option is outstanding at any time.     9.2   The Company
shall automatically suspend the payroll deductions of any Participant as
necessary to enforce such limit provided that when the Company automatically
resumes such payroll deductions, the Company must apply the rate in effect
immediately prior to such suspension.     9.3   If the Fair Market Value of a
share on a Purchase Date is less than the Fair Market Value of a share on the
Grant Date then the maximum number of shares that may be purchased by any
Participant on such Purchase Date shall not exceed the Maximum Share Amount.    
9.4   No participant shall be entitled to purchase shares on a Purchase Date if
the Committee determines there shall be no purchase of shares on such Purchase
Date (whether due to the requirements of this Section 9 of the Plan or as the
Committee may otherwise deem necessary or desirable). If the Committee makes
such a determination, then contributions accumulated during the Purchase Period
ending on such Purchase Date shall be refunded (without interest unless
otherwise determined by the Committee) to participants, but such participants,
notwithstanding the provisions of Section 7.1 shall continue to be participants

      Diamond Management & Technology Consultants, Inc. Employee Stock Purchase
Plan - 2009   Page 3

 



--------------------------------------------------------------------------------



 



      in the Enrollment Period of which such Purchase Period is a part unless
the automatic enrollment provisions of Section 10 are otherwise applicable.    
9.5   If the number of shares to be purchased on a Purchase Date by all
employees participating in this Plan exceeds the number of shares then available
for issuance under this Plan, then the Company will make a pro rata allocation
of the remaining shares in as uniform a manner as shall be reasonably
practicable and as the Committee shall determine to be equitable. In such event,
the Company shall give written notice of such reduction of the number of shares
to be purchased under a Participant’s option to each Participant affected
thereby.     9.6   Any payroll deductions accumulated in a Participant’s account
which are not used to purchase stock due to the limitations in this Section 9
shall be returned to the Participant as soon as practicable after the end of the
applicable Purchase Period, without interest unless otherwise determined by the
Committee.

     10. Automatic Withdrawal
If the Fair Market Value of the Shares on any Purchase Date of an Enrollment
Period is less than the Fair Market Value of the Shares on the Grant Date for
such Enrollment Period, then every participant shall automatically: (i) be
withdrawn from such Enrollment Period at the close of such Purchase Date and
after the acquisition of Shares for such Enrollment Period, and (ii) be
re-enrolled in the Enrollment Period commencing on the first business day
subsequent to such Purchase Date, notwithstanding the last sentence of
Section 7.1.
     11. Notice of Disposition
Each Participant shall notify the Company if the Participant disposes of any of
the shares purchased in any Enrollment Period pursuant to this Plan if such
disposition occurs within the Notice Period. Unless such Participant is
disposing of any of such shares during the Notice Period, such Participant shall
keep the certificates representing such shares in his/her name (and not in the
name of a nominee) during the Notice Period. The Company may, at any time during
the Notice Period, place a legend or legends on any certificate representing
shares acquired pursuant to this Plan requesting the Company’s transfer agent to
notify the Company of any transfer of the shares. The obligation of the
Participant to provide such notice shall continue notwithstanding the placement
of any such legend on the certificates.
     12. Rights as a Stockholder
A Participant shall not be treated as the owner of Common Stock until the
Purchase Date of such stock under the Plan. As of the Purchase Date a
Participant shall be treated as the record owner of his/her shares purchased on
such date pursuant to the Plan.
     13. Rights Not Transferable
Rights under the Plan are not transferable by a Participant other than by will
or the laws of descent and distribution, and are exercisable during the
Participant’s lifetime only by the Participant or by the Participant’s guardian
or legal representative. No rights or payroll deductions of a Participant shall
be subject to execution, attachment, levy, garnishment or similar process.
     14. Application of Funds
All funds of Participants received or held by the Company under the Plan before
purchase of the shares of Common Stock shall be held by the Company without
liability for interest or other increment.
     15. Adjustments in Case of Changes Affecting Shares
In the event of a subdivision or consolidation of outstanding shares of Common
Stock of the Company, or the payment of a stock dividend, the number of shares
approved for the Plan shall be increased or decreased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Plan
Administrator. In the event of any other change affecting the Common Stock, such
adjustment shall be made as shall be deemed equitable by the Plan Administrator
to give proper effect to such event.
     16. Administration of the Plan
The Plan shall be administered by the Plan Administrator. The Plan Administrator
shall have authority to make rules and regulations for the administration of the
Plan, and its interpretations and decisions with regard to the Plan and such
rules and regulations shall be final and conclusive. It is intended that the
Plan shall at all times meet the requirements of Code section 423, if
applicable, and the Plan Administrator shall, to the extent possible, interpret
the provision of the Plan so as to carry out such intent.
     17. Amendments to the Plan
The Committee may, at any time, or from time to time, amend or modify the Plan;
provided, however, that no amendment shall be made increasing or decreasing the
number of shares authorized for the Plan (other than as provided in Section 15
or 18), and that, except to conform the Plan to the requirements of the Code, no
amendment shall be made which would cause the Plan to fail to meet the
applicable requirements of Code section 423.
     18. Termination of Plan

      Diamond Management & Technology Consultants, Inc. Employee Stock Purchase
Plan - 2009   Page 4

 



--------------------------------------------------------------------------------



 



The Plan shall terminate upon the earliest of: (i) April 30, 2019, (ii) the date
no more shares remain to be purchased under the Plan, or (iii) the termination
of the Plan by the Board of Directors of the Company as specified below. The
Board of Directors of the Company may terminate the Plan as of any date. The
date of termination of the Plan shall be deemed a Purchase Date. If on such
Purchase Date, Participants in the aggregate have Options to purchase more
shares of Common Stock than are available for purchase under the Plan, each
Participant shall be eligible to purchase a reduced number of shares of Common
Stock on a pro rata basis in proportion to his/her Plan Account balance on such
Purchase Date, and any excess payroll deductions shall be returned to
Participants, all as provided by rules and regulations adopted by the Plan
Administrator.
     19. Costs
All costs and expenses incurred in administering the Plan shall be paid by the
Company. Any costs or expenses of selling shares of Common Stock acquired
pursuant to the Plan shall be borne by the holder thereof.
     20. Governmental Regulations
The Company’s obligation to sell and deliver its Common Stock pursuant to the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such stock.
     21. Applicable Law
This Plan shall be interpreted under the laws of the United States of America
and, to the extent not inconsistent therewith, by the laws of the State of
Illinois. This Plan is not intended to be subject to the Employee Retirement
Income Security Act of 1974, as amended, but is intended to comply with section
423 of the Code, if applicable. Any provisions required to be set forth in this
Plan by such Code section are hereby included as fully as if set forth in the
Plan in full.
     22. Effect on Employment
The provisions of this Plan shall not affect the right of the Company or any
Subsidiary or any Participant to terminate the Participant’s employment with the
Company or any Subsidiary.
     23. Withholding
The Company reserves the right to withhold from stock or cash distributed to a
Participant any amounts which it is required by law to withhold.
     24. Sale of Company
In the event of a proposed sale of all or substantially all of the assets of the
Company or a merger of the Company with or into another corporation, the Company
shall require that each outstanding Option be assumed or an equivalent right to
purchase stock of the successor or purchaser corporation be substituted by the
successor or purchaser corporation, unless the Plan is terminated.

      Diamond Management & Technology Consultants, Inc. Employee Stock Purchase
Plan - 2009   Page 5

 